 


110 HR 6854 IH: Fair Deal for Volunteers Act of 2008
U.S. House of Representatives
2008-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6854 
IN THE HOUSE OF REPRESENTATIVES 
 
September 10, 2008 
Mr. Lewis of Georgia (for himself and Mr. Ramstad) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow the Secretary of the Treasury to establish the standard mileage rate for use of a passenger automobile for purposes of the charitable contributions deduction and to exclude charitable mileage reimbursements from gross income. 
 
 
1.Short titleThis Act may be cited as the Fair Deal for Volunteers Act of 2008. 
2.Determination of standard mileage rate for charitable contributions deduction 
(a)In GeneralSubsection (i) of section 170 of the Internal Revenue Code of 1986 (relating to standard mileage rate for use of passenger automobile) is amended to read as follows: 
 
(i)Standard mileage rate for use of passenger automobileFor purposes of computing the deduction under this section for use of a passenger automobile, the standard mileage rate shall be the rate determined by the Secretary, which rate shall not be less than the standard mileage rate used for purposes of section 213.. 
(b)Effective DateThe amendment made by this section shall apply to miles traveled after the date of the enactment of this Act. 
3.Exclusion from gross income for charitable mileage reimbursements 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by adding at the end the following new section: 
 
139C.Charitable mileage reimbursement 
(a)In generalIn the case of an individual, gross income shall not include amounts received from an organization described in section 170(c)(2) as reimbursement of operating expenses with respect to the use of a passenger automobile for the benefit of such organization. 
(b)LimitationThe amount excluded from gross income under subsection (a) shall not exceed the product of the standard mileage rate used for purposes of section 162 multiplied by the number of miles traveled for which such reimbursement is made. 
(c)Application to volunteer services onlySubsection (a) shall not apply with respect to any expenses relating to the performance of services for compensation. 
(d)No double benefitA taxpayer may not claim a deduction or credit under any other provision of this title with respect to reimbursements excluded from income under subsection (a). 
(e)Exemption from reporting requirementsSection 6041 shall not apply with respect to reimbursements excluded from income under subsection (a). 
(f)Maintenance of recordsFor purposes of this section, no exclusion shall be allowed under subsection (a) for any reimbursement unless with respect to such reimbursement the taxpayer meets substantiation requirements similar to the requirements of section 274(d). . 
(b)Conforming amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 139C. Charitable mileage reimbursement. . 
(c)Effective dateThe amendments made by this section shall apply to miles traveled after the date of the enactment of this Act. 
 
